               Case 2:16-cr-00179-TLN Document 77 Filed 07/20/21 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     HERBERT ALEXANDER
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                        Case No.: 2:16-cr-0179 TLN
11
     UNITED STATES OF AMERICA,
12
                    Plaintiff,                          ORDER TO CONTINUE SENTENCING
13                                                      HEARING AND MODIFY PRE-SENTENCE
14   vs.                                                REPORT DEADLINES

15   HERBERT ALEXANDER,
16                                                      Court:      Hon. Troy L. Nunley
                    Defendant.
17                                                      Date:      July 22, 2021
18                                                      Time:      9:30 a.m.
19

20

21

22

23
            This matter is currently set for Status as to Sentencing Hearing on July 22, 2021. The
24
     parties request to vacate the July 22nd date and to set the matter for Sentencing Hearing on
25

26   November 4, 2021. Due to COVID-19 restrictions, a probation interview has not yet been

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
                Case 2:16-cr-00179-TLN Document 77 Filed 07/20/21 Page 2 of 3


 1   completed. A continuance of the sentencing hearing and setting of a disclosure schedule is
 2
     therefore necessary. The assigned probation officer has confirmed her availability for November
 3
     4, 2021.
 4
            It is therefore requested that the Court set the pre-sentence report disclosure schedule as
 5

 6   follows:

 7          1. Draft Pre-Sentence Report Date: September 23, 2021;
 8
            2. Informal Objections to Draft Pre-Sentence Report: October 7, 2021;
 9
            3. Final Pre-Sentence Report Date: October 14, 2021;
10
            4. Motion for Correction Date: October 21, 2021; and
11

12          5. Reply Date: October 28, 2021.

13          This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
14
     Act is not required. Assistant U.S. Attorney Christopher Hales has authorized Todd D. Leras via
15
     email to sign this stipulation on his behalf.
16
     DATED: July 19, 2021
17
                                                     By   /s/ Todd D. Leras for
18                                                               CHRISTOPHER S. HALES
                                                                 Assistant United States Attorney
19
     DATED: July 19, 2021                            By   /s/ Todd D. Leras
20
                                                                 TODD D. LERAS
21                                                               Attorney for Defendant
                                                                 HERBERT ALEXANDER
22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
              Case 2:16-cr-00179-TLN Document 77 Filed 07/20/21 Page 3 of 3


 1                                              ORDER
 2
            The Status of Sentencing Hearing, set for July 22, 2021, is vacated. The Judgment and
 3
     Sentencing Hearing in this matter is set on November 4, 2021, at 9:30 a.m. The Court adopts the
 4
     Pre-Sentence Report disclosure schedule proposed by the parties.
 5

 6          IT IS SO ORDERED.

 7

 8
     DATED: July 20, 2021
 9                                                         Troy L. Nunley
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
